 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   MANDY GUZMAN,                                    )   Case No.: 1:19-cv-445 - JLT
                                                      )
12                  Plaintiff,                        )   ORDER GRANTING DEFENDANT’S REQUEST
                                                      )   FOR A FURTHER EXTENSION OF TIME
13          v.                                        )
14   COMMISSIONER OF SOCIAL SECURITY,                 )   (Doc. 19)
                                                      )
15                  Defendant.                        )
                                                      )
16
17          The Commissioner seeks an extension of time to respond to Plaintiff’s opening brief requesting
18   the deadline to respond to Plaintiff’s opening brief be extended from January 21, 2020 to March 12,
19   2020. (Doc. 19) The Scheduling Order allows for a single extension of thirty days by the stipulation of
20   the parties (Doc. 5 at 3), which was previously used by Plaintiff. (Docs. 16, 17) Additional “requests to
21   modify [the scheduling] order must be made by written motion and will be granted only for good
22   cause.” (Doc. 5 at 3)
23          S. Wyeth McAdam, counsel for the Commissioner, asserts she “needs additional time to
24   complete review and analysis of the 1,815-page record, consider the issues raised in Plaintiff’s brief,
25   determine whether options exist for settlement, accommodate competing workload demands, draft the
26   response, and go through the necessary in-house reviews.” (Doc. 21 at 1-2) This mirrors the reasons
27   for the earlier request for an extension of time. (Doc. 19 at 1-2) However, Ms. McAdam also reports
28   taking leave from the office, which was not anticipated at the time the prior request was filed. (See

                                                          1
 1   id.at 2) In addition, Plaintiff has stipulated to the requested extension and does not oppose a further
 2   extension of time. (Id.) Good cause appearing, the Court ORDERS:
 3          1.      The request for an extension of time (Doc. 21) is GRANTED; and
 4          2.      The Commissioner SHALL file a response to the opening brief no later than
 5                  April 2, 2020.
 6
 7   IT IS SO ORDERED.
 8
        Dated:     March 12, 2020                              /s/ Jennifer L. Thurston
 9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
